DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RANDY THACKER,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-110

                               [March 8, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 562003CF000140A.

   Randy Thacker, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.